IN THE COURT OF APPEALS OF IOWA

                                  No. 13-2006
                             Filed August 13, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KENNETH DONJUARE ALFONZO MAY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Rustin T.

Davenport, Judge.



      Defendant appeals his sentence contending the district court did not

provide adequate reasoning on the record. AFFIRMED.



      Sarah A. Reindl of Reindl Law Firm, Mason City, for appellant.

      Thomas J. Miller, Attorney General, Heather R. Quick, Assistant Attorney

General, Rachel A. Ginbey, County Attorney, and Carlyle D. Dalen, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                         2


DANILSON, C.J.

       Kenneth Donjuare Alfonzo May appeals his sentences imposed by the

district court.1 He contends the district court abused its discretion by failing to

recite adequate reasons. Because we find the district court properly exercised its

discretion and provided sufficient reasons for the sentence, we affirm.

I. Background Facts and Proceedings.

       On June 28, 2013, May was charged with eight counts by trial information

under criminal case number FECR022175. Pursuant to a plea agreement, May

pled guilty to four of the offenses on September 13, 2013. He pled guilty to

possession with intent to deliver (marijuana), possession of a firearm or offensive

weapon by a felon, possession of dogs for dog fighting, and failure to affix a drug

tax stamp, class “D” felonies. The remaining counts were dismissed.

       May was sentenced on November 4, 2013. The State recommended May

receive a term of incarceration not to exceed five years for each of the four

charges, with the terms for possession with intent to deliver and failure to affix a

drug tax stamp running concurrently to each other and consecutive to the other

terms, for a total term of incarceration not to exceed fifteen years. The State

explained the basis of its recommendation, stating, “[E]ach of these charges, with

the exception—exception of the ones that the State’s asking to run concurrent to

each other, are entirely different charges. They aren’t related in any way, and

it—the State has grave concerns for the safety of the community and society as a

1
   On November 4, 2013, May was sentenced on three cases (FECR022175,
FECR021016, and FECR021515) in one proceeding. The district court did not
consolidate the cases at sentencing, and May only filed a notice of appeal on case
FECR022175. Although May disputes his sentence in its entirety, we consider his
claims insofar as they relate to the case properly on appeal.
                                        3


whole.” The district court imposed a term not to exceed five years for each of the

four charges. However the court imposed concurrent terms for possession of a

firearm or offensive weapon by a felon and possession of dogs for dog fighting,

and the two remaining charges, the drug charges, were run concurrently to each

other. The two sets of charges were then run consecutively to each other, for a

total term not to exceed ten years. May appeals.

II. Standard of Review.

      Our review is for correction of errors at law. State v. Thomas, 547 N.W.2d
223, 225 (Iowa 1996). The decision to impose a sentence within statutory limits

is “cloaked with a strong presumption in its favor.” State v. Formaro, 638 N.W.2d
720, 724 (Iowa 2002). The sentence will not be upset on appeal “unless the

defendant demonstrates an abuse of trial court discretion or a defect in the

sentencing procedure.” State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000).

An abuse of discretion is found only when the sentencing court exercises its

discretion on grounds or for reasons clearly untenable or to an extent clearly

unreasonable. Thomas, 547 N.W.2d at 225.

III. Discussion.

      In criminal cases the court is to “state on the record its reasons for

selecting the particular sentence.” Iowa R. Crim. P. 2.23(3)(d). We review both

the court’s stated reasons made at the sentencing hearing and its written

sentencing order. See State v. Lumadue, 622 N.W.2d 302, 304 (Iowa 2001).

The statement of reasons can be “terse and succinct,” as long as its brevity does

not hinder review of the district court’s discretion. State v. Victor, 310 N.W.2d
201, 205 (Iowa 1981).     A court has provided an adequate statement for our
                                          4


review when it “recites reasons sufficient to demonstrate the exercise of

discretion and indicates those concerns which motivated the court to select the

particular sentence which it imposed.” State v. Garrow, 480 N.W.2d 256, 259–60

(Iowa 1992).

       At sentencing, the district court stated:

               The law of Iowa requires the court impose a sentence that
       will best provide for your rehabilitation, protect the community, and
       deter others from committing this crime. There is somewhat of an
       agreement regarding the sentences to be imposed other than the
       consecutive and concurrent nature of that. Those rough outlines
       will be accepted by the—by the court.
               ....
               The court generally agrees with the State’s argument that
       these are separate incidents and deserve consecutive sentences.
       The court will differ in one recommendation from the State which I’ll
       explain in a moment. . . .
               ....
               In File 22175, Count III and Count VII, the possession with
       intent to deliver marijuana and the failure to affix a drug stamp, will
       run concurrently which was also the recommendation of the State.
       The court finds that Count IV and Count VI, the possession of
       firearm by a felon and possession of dogs for dog fighting, shall run
       concurrently with each other. The court’s rationale is those were
       matters found through the search of the defendant’s property.
       While the court recognizes that they could run consecutively, the
       court finds that concurrent is appropriate. Part of the court’s
       rationale is recognizing the defendant is of a young age and that
       the overall sentence of 22 years[2] in light of that is more than the
       court finds appropriate under the circumstances.

       May contends the district court failed to state adequate reasons on the

record for imposing the sentence. See State v. Marti, 290 N.W.2d 570, 589

(Iowa 1980) (“[W]hen a trial court fails to state on the record its reasons for the

sentence imposed, the sentence must be vacated and the case remanded for

2
 The State’s recommendation to the court, including the two other case numbers not on
appeal, was for a term of incarceration not to exceed twenty-two years, but the total
sentence imposed by the court for all three cases was a term not to exceed seventeen
years.
                                        5


amplification of the record and resentencing.”). In exercising its discretion, “the

district court is to weigh all pertinent matters in determining a proper sentence

including the nature of the offense, the attending circumstances, the defendant’s

age, character, and propensities or changes for reform.” State v. Loyd, 530
N.W.2d 708, 713 (Iowa 1995). Here, the court explicitly considered May’s age,

the parties’ recommendations, and the relatedness of the various charges, as

well as the possibility of rehabilitation, protection of the community, and

deterrence. We believe this terse and succinct statement provides ample record

to review and constitutes adequate reasons for the sentences imposed.

      May also contends the district court wrongly stated he conceded probation

was not appropriate and the record does not reflect the court’s reasons for

rejecting probation. However, a review of the sentencing transcript shows May

recommended that each of the four charges run concurrently, for a term of

imprisonment not to exceed five years.      May did not request probation or a

suspended sentence. Although the court must consider all sentencing options, a

sentencing court is generally not required to give its reasons for rejecting a

particular sentencing option. Id. at 713–14; see also Iowa Code § 901.5 (2013).

      Insofar as May claims the district court did not provide sufficient reasons

on the record to set the terms for possession with intent to deliver and failure to

affix a drug stamp consecutively to the terms for possession of a firearm or

offensive weapon by a felon and possession of dogs for dog fighting, we

disagree. We may look to the court’s overall sentencing rationale to glean the

reasoning for imposing consecutive sentences.       See State v. Hennings, 791
N.W.2d 828, 838 (Iowa 2010). In addition to the considerations previously noted,
                                        6


the court explicitly stated, “The court generally agrees with the State’s argument

that these are separate incidents and deserve consecutive sentences.”

      Because we find the district court properly exercised its discretion and

provided sufficient reasons for the sentence on the record, we affirm.

      AFFIRMED.